Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00676-CV

                      Jose GEORGE, Matilde George, and Elaine George,
                                      Appellants

                                                 v.

                                       COMPASS BANK,
                                          Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-03773
                            Honorable Dick Alcala, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this court’s opinion and judgment dated
September 14, 2016 are WITHDRAWN, and appellant’s motion for rehearing is DENIED. The
appellee’s motion to dismiss this appeal for lack of jurisdiction is DENIED. The trial court’s Order
Granting Compass Bank’s Second Motion to Approve Interpleader and Partial Summary Judgment
on All Claims By and Between Plaintiff and Third-Party Defendants Matilde George and Elaine
George and Compass Bank are AFFIRMED. It is ORDERED that appellee, Compass Bank,
recover its costs of this appeal from appellants, Jose George, Matilde George, and Elaine George.

       SIGNED December 7, 2016.


                                                  _____________________________
                                                  Marialyn Barnard, Justice